                 Case 16-10238-MFW             Doc 1841        Filed 12/19/18        Page 1 of 3



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11
In re:
                                                               Case No. 16-10238 (MFW)
SFX ENTERTAINMENT, INC., et al.,1
                                                               (Jointly Administered)
                              Reorganized Debtors.
                                                               Related Docket No. ____

         ORDER GRANTING THE SFX LITIGATION TRUSTEE’S OBJECTION TO
            ENTERPRIZE MANAGEMENT, INC. PROOF OF CLAIM NO. 463

          Upon consideration of the SFX Litigation Trustee’s Objection to Enterprize Management,

Inc. Proof of Claim No. 463 (the “Objection”) and that certain Notice of the SFX Litigation

Trustee’s Objection to Enterprize Management, Inc. Proof of Claim No. 463; and it appearing that

this Court has jurisdiction to consider the Objection pursuant to 28 U.S.C. §§ 157 and 1334; and

it appearing that venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that

this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that notice of the

Objection was good and sufficient under the circumstances and that no other or further notice is

necessary; and after due deliberation thereon; and good and sufficient cause appearing therefor;


1
     The Reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Reorganized Debtor’s
     federal tax identification number, if applicable, are: 430R Acquisition LLC (7350); Beatport, LLC (1024); Core
     Productions LLC (3613); EZ Festivals, LLC (2693); Flavorus, Inc. (7119); ID&T/SFX Mysteryland LLC (6459);
     ID&T/SFX North America LLC (5154); ID&T/SFX Q-Dance LLC (6298); ID&T/SFX Sensation LLC (6460);
     ID&T/SFX TomorrowWorld LLC (7238); LETMA Acquisition LLC (0452); Made Event, LLC (1127); Michigan
     JJ Holdings LLC (n/a); SFX Acquisition, LLC (1063); SFX Brazil LLC (0047); SFX Canada Inc. (7070); SFX
     Development LLC (2102); SFX EDM Holdings Corporation (2460); SFX Entertainment, Inc. (0047); SFX
     Entertainment International, Inc. (2987); SFX Entertainment International II, Inc. (1998); SFX Intermediate
     Holdco II LLC (5954); SFX Managing Member Inc. (2428); SFX Marketing LLC (7734); SFX Platform &
     Sponsorship LLC (9234); SFX Technology Services, Inc. (0402); SFX/AB Live Event Canada, Inc. (6422);
     SFX/AB Live Event Intermediate Holdco LLC (8004); SFX/AB Live Event LLC (9703); SFX-94 LLC (5884);
     SFX-Disco Intermediate Holdco LLC (5441); SFX-Disco Operating LLC (5441); SFXE IP LLC (0047); SFX-
     EMC, Inc. (7765); SFX-Hudson LLC (0047); SFX-IDT N.A. Holding II LLC (4860); SFX-LIC Operating LLC
     (0950); SFX-IDT N.A. Holding LLC (2428); SFX-Nightlife Operating LLC (4673); SFX-Perryscope LLC
     (4724); SFX-React Operating LLC (0584); Spring Awakening, LLC (6390); SFXE Netherlands Holdings
     Coöperatief U.A. (6812); SFXE Netherlands Holdings B.V. (6898). The Reorganized Debtors’ business address
     is 902 Broadway, 15th Floor, New York, NY 10010.



DOCS_LA:318025.2 76897/001
                     Case 16-10238-MFW              Doc 1841        Filed 12/19/18        Page 2 of 3




              IT IS HEREBY ORDERED THAT:

              1.        The Objection is GRANTED as set forth herein.

              2.        Claim No. 463 is disallowed in its entirety.

              3.        Nothing in this Order shall amend, supersede, preempt, alter or otherwise modify

    that certain Order Granting Motion of Grace Walmsley for Relief from the Automatic Stay under

    Section 362 of the Bankruptcy Code [D.I. 627] (the “MRFS Order”) except that, in addition to the

    automatic stay, the MRFS Order shall be deemed to modify the injunctions set forth in Article XII

    of the Plan2 and paragraphs 49-51 Confirmation Order (collectively, the “Plan Injunction”). For

    the avoidance of doubt, nothing in the Plan nor the Confirmation Order enjoins, releases or

    discharges the Litigation Claims (as defined herein) to the extent covered by insurance proceeds.

              4.        Nothing in this Order including the disallowance of Claim No. 463 shall alter in

    any way the ability, right or obligation of any insurance carriers that may provide coverage for

    claims (the “Litigation Claims”) asserted in the Action (as defined in the MRFS Order) to (i)

    administer, handle, defend, settle and/or pay the Litigation Claims, (ii) apply, use and/or pay out

    proceeds of any insurance policies issued to or providing coverage to the Debtors therefor, (iii)

    assert and recover claims against each other with respect to the Litigation Claims, and/or (iv)

    comply with any insurance carrier’s existing indemnity payment obligations to other insurance

    carriers or third parties. For the avoidance of doubt, to the extent applicable, the insurers (and any

    third party administrators) shall have relief from the automatic stay and/or Plan Injunction, to take

    the actions set forth in this paragraph.


2
              Terms not defined herein shall have the meanings attributed to them in the Objection.


                                                              2
    DOCS_LA:318025.2 76897/001
                 Case 16-10238-MFW         Doc 1841     Filed 12/19/18     Page 3 of 3




          5.        Nothing in this Order shall be deemed or construed to subject the Reorganized

Debtors or the SFX Litigation Trust, or their respective assets, to liability to any insurance carriers

or third parties, under any theory in law or equity, for any claims arising from or related to the

Litigation Claims or the Action.

          6.        Kurtzman Carson Consultants, LLC, as claims and noticing agent in the above-

captioned chapter 11 cases, is authorized and directed to update the claims register to reflect the

relief granted in this Order.

          7.        The Litigation Trustee and the Reorganized Debtors are authorized and empowered

to take all actions necessary to implement the relief granted in this Order.

          8.        This Court shall retain jurisdiction with respect to all matters arising from or

relating to the interpretation or implementation of this Order.




          Dated: December 19th, 2018
          Wilmington, Delaware                           MARY F. WALRATH
                                                    3    UNITED STATES BANKRUPTCY JUDGE
DOCS_LA:318025.2 76897/001
